Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-2, 4, 12 and 21-25 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kanki et al. (US 2013/0093092; hereinafter Kanki).
Regarding claim 1, Kanki discloses, in fig. 16, a semiconductor structure, comprising: an interlayer dielectric layer 108; a first set of back-end-of-line interconnect structures 108B disposed in the interlayer dielectric layer 108; and a second set of back-end-of-line interconnect structures 108A/108P at least partially disposed in the interlayer dielectric layer 108; wherein each of the first set of back-end-of-line interconnect structures 108B has a first aspect ratio, the first aspect ratio being defined by a first width at a bottom surface of each of the first set of back-end-of-line interconnect structures 108B and a first height measured from a top surface of each of the first set of back-end-of-line interconnect structures 108B to the bottom surface of each of 

Regarding claim 2, Kanki discloses wherein the first set of back-end-of-line interconnect structures 108B and the second set of back-end-of-line interconnect structures 108A/108P comprise a given metal material ([0194]-[0195]).
Regarding claim 4, Kanki discloses wherein the second set of back-end-of-line interconnect structures 108A/108P is fully disposed in the interlayer dielectric layer 108 (fig. 16).

Regarding claim 12, Kanki discloses, in fig. 16, a An integrated circuit comprising: a semiconductor structure comprising: an interlayer dielectric layer 108; a first set of back-end-of-line interconnect structures 108B disposed in the interlayer dielectric layer 108; and a second set of back-end-of-line interconnect structures 108A/108P at least partially disposed in the interlayer dielectric layer 108; wherein each of the first set of back-end-of-line interconnect structures 108B has a first aspect ratio, the first aspect ratio being defined by a first width at a bottom surface of each of the first set of back-end-of-line interconnect structures 108B and a first height 

Regarding the recitation of “wherein the second height is a function of a line resistance target for the second set of back-end-of-line interconnect structures” (claim 21); “wherein the line resistance target for the second set of back-end-of-line interconnect structures is based at least in part on one or more device performance requirements” (claim 22); “wherein the second height is a function of a line resistance target for the second set of back-end-of-line interconnect structures” (claim 23); or “wherein the line resistance target for the second set of back-end-of-line interconnect structures is based at least in part on one or more device performance requirements” (claim 24), the function, intent-of-use, and the manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & 
Moreover, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Regarding claim 25, Kanki discloses wherein the second set of back-end-of-line interconnect structures 108A/108P is fully disposed in the interlayer dielectric layer 108 (fig. 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kanki (US 2013/0093092) in view of Chen et al. (US 2021/0035907; hereinafter Chen).

 	Kanki fails to disclose the interconnect structures are Co.
However, Chen discloses the interconnect structures 214/236 are formed of W, Co, Ru, Cu, or Al (fig. 1A and [0020] & [0022])). It would have been obvious to one of ordinary skill in the art to have a Co interconnect structures as taught by Chen, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

3. 	Claims 8 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanki (US 2013/0093092).
Kanki fails to disclose the second height is about twice the first height, and the second width is about three times the first width or greater.
Although the widths and the thicknesses of the first and second interconnect structures are not exactly as claimed, these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang. 40 USPQ2d 1685, 1688(Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is .

Response to Arguments

4.	Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818